UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
E’YEN CARNAIL,                       :             CASE NO. 1:12-cv-01042
                                     :
           Petitioner,               :             OPINION & ORDER
                                     :             [Resolving Doc. 1]
v.                                   :
                                     :
MARGARET BRADSHAW,                   :
                                     :
           Respondent.               :
                                     :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Petitioner E’Yen Carnail seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.1

       Under Local Rule 72.2(b), this case was automatically referred to a Magistrate Judge

for a Report and Recommendation. 2       On June 8, 2021, Magistrate Judge William H.

Baughman, Jr. issued a Report and Recommendation, recommending that this Court dismiss

Carnail’s habeas petition. 3 Any objections to the Report and Recommendation were due on

June 22, 2021. 4 Neither party filed objections.

       Because neither party objected, the Court could adopt the Report and

Recommendation without review. 5           Still, the Court reviewed the Report and

Recommendation and agrees with Magistrate Judge Baughman that Carnail’s habeas claims

are procedurally defaulted under Ohio’s res judicata doctrine.




       1
        Doc. 1.
       2
        Local Rule 72.2(b).
      3
        Doc. 54.
      4
        28 U.S.C. § 636(b)(1); Local Rule 72.3(b).
      5
        See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149–53 (1985); U.S. v.
Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case No. 1:12-cv-01042
GWIN, J.

       Consequently, the Court ADOPTS Magistrate Judge Baughman’s Report and

Recommendation and DISMISSES Carnail’s petition. Further, the Court DENIES Carnail a

certificate of appealability. 6



       IT IS SO ORDERED.


 Dated: June 29, 2021                     s/     James S. Gwin
                                          JAMES S. GWIN
                                          UNITED STATES DISTRICT JUDGE




       6
           28 U.S.C. § 2253.
                                        -2-
